DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 3/17/21 has been entered. Claims 1-5 and 7-11 are currently pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Process and performance evaluation of ultrasonic, induction and resistance welding of advanced thermoplastic composites”, Villegas et al., Journal of Thermoplastic Composite Materials, 2012, Vol. 26, pages 1007-1024, published on September 1, 2013 hereafter referred to as Villegas) in view of Wang (US 2015/0041070).
	Regarding claim 1, Villegas teaches disposing a joining member (welding tape) between two individual PPS thermoplastic members (member A and member B), with the joining member having a sheet portion (figure 2, portion that is 0.2mm thick) made with PPS resin and a plurality of protrusion parts (figure 2, portion that is 0.7mm high) integrally formed with the sheet portion. It is noted that the welding tape contains PPS resin so the sheet and protrusion portions contain a thermoplastic resin. The materials are welded together, thereby melting the joining member and joining the individual PPS thermoplastic members (abstract, experimental materials section, experimental welding procedures section).
Villegas does not teach the claimed formula or the protrusion heights.
Wang teaches that the protrusion heights can be about 0.4 or 0.5mm high (paragraph 54).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Villegas such that the protrusion heights can be about 0.4 or 
It would have been obvious to one of ordinary skill in the art to change the size of the substrate members and to the desire of the user. This is a change of size/shape and would not produce any new or unexpected results. It would have been obvious to move the members closer together during the welding process in order to bond them together since they must be brought from a first location to a bonding site. Therefore it would have been obvious to one of ordinary skill in the art through routine experimentation and changing the size of components to satisfy the claimed equation.

Regarding claim 2, Villegas teaches that the sheet part is 0.2mm thick (figure 2).

Regarding claim 4, the teachings of Villegas and Wang are disclosed above. 
The references do not teach the claimed formula.
It would have been obvious to one of ordinary skill in the art to place an energy director (protrusion part) at any location where it was desired to direct welding energy. This would include a ratio such as in the claim which would have obviously been found through routine experimentation. This is a duplication/rearrangement of parts and would not produce any new or unexpected results.

Regarding claim 5, the teachings of Villegas and Wang are disclosed above.
The references do not teach that the protrusions are on both sides of the sheet member.


Regarding claim 7, Villegas teaches applying vibration energy (experimental welding procedures section).

Regarding claim 8, Villegas teaches that the members A and B both contain reinforcing fibers (abstract).

Regarding claim 9, the teachings of Villegas and Wang are disclosed above.
The references do not teach the thickness of the sheet part is 0.3mm or greater.
It would have been obvious to one of ordinary skill in the art to change the size of the sheet part and to the desire of the user. This is a change of size/shape and would not produce any new or unexpected results. 

Regarding claim 10, Villegas teaches that the protrusion parts would contact the substrate members (as disclosed above) and therefore this would be the starting point since it is where first contact occurs (abstract, experimental materials section, experimental welding procedures section).


The references do not teach the claimed shape of the substrate members.
It would have been obvious to one of ordinary skill in the art to use any desired shape for members A and B as this is a change of size and shape and would not produce any new or unexpected results. It is further noted that the applicant claims a method of producing a joined member, not a method of producing members A and B. Therefore the method by which the substrates are made, such as warping them does not read upon the claimed invention.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Process and performance evaluation of ultrasonic, induction and resistance welding of advanced thermoplastic composites”, Villegas et al., Journal of Thermoplastic Composite Materials, 2012, Vol. 26, pages 1007-1024, published on September 1, 2013 hereafter referred to as Villegas) in view of Wang (US 2015/0041070).
Regarding claim 3, Villegas teaches that the protrusions are 0.7mm high (figure 2).
Villegas does not teach the protrusion heights in the claimed range.
Wang teaches that the protrusion heights can be about 0.4 or 0.5mm high (paragraph 54).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Villegas such that the protrusion heights can be about 0.4 or 0.5mm high as taught by Wang as doing such relates to benefits in channeling the . 


Response to Arguments
Applicant's arguments filed 3/17/21 have been fully considered but they are not persuasive.
Applicant argues on page 5 of the Remarks that Villegas does not teach the claimed protrusion height in claim 1.
In response to applicant’s argument, it is noted that Wang is used to teach that the protrusion heights are in the claimed range disclosed in claim 1.

Applicant argues on page 6 of the Remarks that neither Villegas nor Wang teach the claimed formula in claim 1.
In response to applicant’s argument, it is noted that it would have been obvious to one of ordinary skill in the art to change the size of the substrate members and to the desire of the user. This is a change of size/shape and would not produce any new or unexpected results. It would have been obvious to move the members closer together during the welding process in order to bond them together since they must be brought 

Applicant argues on pages 6-7 of the Remarks that a solution to a warping problem is not disclosed in Villegas.
In response to applicant’s argument, it is noted that the applicant claims a method of producing a joined member, not a method of producing members A and B. Therefore the method by which the substrates are made, such as warping them does not read upon the claimed invention. Therefore Villegas does not need to address any solution to a warpage condition since it is not part of the claimed invention and warpage does not apply.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748